IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :    No. 2751 Disciplinary Docket No. 3
                                            :
DAVID MICHAEL DeCLEMENT                     :    Board File No. C1-20-536
                                            :
                                            :    (Supreme Court of New Jersey, D-18
                                            :    September Term 2019)
                                            :
                                            :    Attorney Registration No. 71974
                                            :
                                            :    (Out of State)



                                         ORDER

PER CURIAM
       AND NOW, this 17th day of November, 2020, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

David Michael DeClement is suspended from the practice of law for a period of six months

in the Commonwealth of Pennsylvania.            He shall comply with all the provisions of

Pa.R.D.E. 217.